DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-7, 9-12 of U.S. Patent No. 10725113. Although the claims at issue are not identical, they are not patentably distinct from each other because the removal of “wherein at least one of said threshold values is calculated based on at least one of: a mean voltage drop rate and standard deviation of a first cluster of power sources known to have a good state of health; a mean voltage drop rate and standard deviation of a second cluster of power sources known to have a bad state of health; and clustering algorithm.” since the removal of said limitations leaves the current claim broad enough to encompass said subject matter. 
Claims 13-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13-16 of U.S. Patent No. 9726730. Although the claims at issue are not identical, they are not patentably distinct from each other because the removal of “wherein at least one of said threshold values is calculated based on at least one of: a mean voltage drop rate and standard deviation of a first cluster of power sources known to have a good state of health; a mean voltage drop rate and standard deviation of a second cluster of power sources known to have a bad state of health; and clustering algorithm.” since the removal of said limitations leaves the current claim broad enough to encompass said subject matter. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rabii (US 20130198541).
In claim 1, Rabbi discloses a method for determining a State of Health (SoH) of a power source of a portable communication device (Abstract; Figure 1), the method comprising: extracting, with a processor of the portable communication device, at least one device parameter from said portable device (Par. 26-27 power consumption/power capacity); obtaining from voltage files of an Operation System (OS) running on the portable communication device (Par. 17, Examiner notes that the system executing the program in the system of Rabii is considered to be said OS),  with the processor, a start voltage value of said power source and a time stamp indicative of the time said start voltage value is obtained (Fig. 1 and 6A, see Par. 8, 35, 38, 81 tracking an active load on a battery); activating, with the processor, software components installed on said portable communication device to electrically load hardware of said device (Fig. 2/3 168, Par. 28-29, 38 and 73, activation of RF transceiver); identifying, with the processor, at least a first voltage drop relative to said start voltage value by comparing consecutive readings of voltage files from the OS of the portable communication device (Par.32, 38, 47, 81 83 see voltage drop/discharge); calculating, with the processor, based on pairs of consecutive voltage readings a voltage change value (Par. 29, 43 see calculation of active battery loads and Par. 81 and 83 see voltage discharge/depth of discharge); comparing, with the processor, said calculated voltage change value of said power source to threshold values stored in a database (Par. 36-39, 81-82, see reference or query battery load database); and determining, with the processor, said State of Health of said power source based on said comparison of said calculated voltage change value and said threshold values (Par. 35, 38, 81-83).
In claim 2, Rabbi discloses identifying at least a second voltage drop relative to said first voltage drop by comparing consecutive readings of voltage files from the OS of the portable communication device (Par. 81 and 83, (active) rate of discharge); calculating, based on said second voltage drop and said first voltage drop a second voltage drop rate of said power source (Par. 81 and 83 (active) rate of discharge); and calculating said voltage change value based on a derivative of the voltage in time (Par. 81, 83 (active) rate of discharge).
In claim 3, Rabbi wherein said hardware activated by the software components comprises one or more of: a display of said portable communication device (para. [00381); a flashlight of said portable communication device; and a GPS of said portable communication device (Par. 70 and 80).
In claim 4, Rabbi discloses checking that at least one prerequisite is met prior to obtaining said start voltage value (Par. 39).
In claim 5, Rabbi discloses wherein said at least one prerequisite is selected from a group consisting of: state of charge of said power source (Par. 39); ambient temperature (Par. 34, 49) and disconnection of examined power source from a charger.
In claim 6, Rabbi discloses wherein said ambient temperature is between 10-35 Celsius degrees (Par. 21, 32, 49).
In claim 7, Rabbi wherein said state of charge is in the range of 30%-80% (Par. 66, 70, and 82).
In claim 11, Rabbi discloses wherein said at least one device parameter is any of: power source type; power source design capacity (Par. 26-27 power consumption/power capacity); power source model; portable communication device model; and manufacturer details.
	In claim 12 Rabbi discloses repeating the steps of (Fig. 6 A and B Par. 85 at the end of the process it returns to the start to repeat the whole process): obtaining from voltage files of the OS additional start voltage values of said power source and time stamps indicative of the time said start voltage value is obtained; identifying, with the processor, at least additional voltage drops relative to said start voltage value; calculating, additional voltage change values; comparing, with the processor, said additional calculated voltage change values of said power source to threshold values stored in a database; and determining, with the processor, said State of Health of said power source based on said comparison of said additional calculated voltage change value and said threshold values.
	In claim 13, Rabii discloses a system for determining a State of Health (SoH) of a
power source of a portable communication device (Fig. 1), comprising: at least one portable communication device (Fig. 1); and a main server (Par. 90 “server”); wherein said portable communication device comprises: a processor (Fig. 1, 110 Par. 31); a non-transitory computer readable memory (Par. 89 and 91); a power source (Fig. 1, 188, Par. 31); and a communication unit (Fig. 2 Par. 46); wherein said main server comprises: a main processor (Par. 90); a database (Par. 90); and wherein said at least one portable communication device and said main server are in active communication over a network (Par. 90); and wherein said memory comprises software adapted to electrically load one or more hardware components of said device (Fig. 2 ,168 Par. 28-29, 38, and 73 download, activation of RF transceiver), and said processor is adapted to calculate at least one voltage drop rate of the power source (See Par. 29 and 43, calculation of active battery loads, and See Par. 81 and 83 voltage discharge/depth of discharge) and communicate said calculated voltage drop rate to said main server over said network (Par. 90); and wherein said processor is adapted to compare said received calculated voltage drop rate to threshold values stored in said database (Fig. 1, 24, Par. 36-39, 81-82, and 90, reference or query battery load database) and return to said portable communication device a State of Health of said power source, based on said comparison (Fig, 6b 665, 685 Par. 35, 38, 81-83, and 90).
In to claim 14, Rabii discloses wherein said portable communication device further comprises a display adapted to display said SoH of said power source (Fig. 1m 132, Par. 31).
In claim 15, Rabii discloses wherein said portable communication device further comprises a clock (Par. 20, 25 and 29 Examiner notes that processors contain a clock and it is clear that Rabii contains one based on its ability to tell).
In claim 16, Rabii discloses wherein said portable communication device further comprises a temperature sensor (Fig. 2, 157A).

Allowable Subject Matter
Claims 8-10 would be allowable if the non-statutory double patenting rejection, set forth in this Office action is overcome and to include all of the limitations of the base claim and any intervening claims.  
The claims differ from the prior art of record Rabii (US 20130198541) either singularly or in combination because they fail to anticipate or render obvious “wherein at least one of said threshold values is calculated based on at least one of: a mean voltage drop rate and standard deviation of a first cluster of power sources known to have a good state of health; a mean voltage drop rate and standard deviation of a second cluster of power sources known to have a bad state of health; and clustering algorithm” in combination with all other limitations in the claim as claimed and defined by the applicant. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20100036626 A1 APPARATUS AND METHOD FOR ESTIMATING STATE OF HEALTH OF BATTERY BASED ON BATTERY VOLTAGE VARIATION PATTERN.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J BECKER whose telephone number is (571)431-0689. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.J.B/Examiner, Art Unit 2857         


/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2857   
12/17/22